COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-11-00205-CR


Gerardo Tomas Rivas                       §   From Criminal District Court No. 4

                                          §   of Tarrant County (1137004D)

v.                                        §   November 15, 2012

                                          §   Opinion by Justice McCoy

The State of Texas                        §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court‘s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS




                                       By_________________________________
                                         Justice Bob McCoy
                        COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-11-00203-CR
                             NO. 02-11-00204-CR
                             NO. 02-11-00205-CR


GERARDO TOMAS RIVAS                                              APPELLANT

                                       V.

THE STATE OF TEXAS                                                     STATE


                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                    ----------

                       MEMORANDUM OPINION1

                                    ----------

                                  I. Introduction

      In three points, Appellant Gerardo Tomas Rivas appeals the trial court‘s

denial of his motion to suppress and resulting revocation of his deferred

adjudication community supervision in three cases. We affirm.



      1
      See Tex. R. App. P. 47.4.


                                        2
                     II. Factual and Procedural Background

      On October 30, 2009, the trial court entered orders of deferred adjudication

after Rivas made open pleas of guilty to possession with intent to deliver a

controlled substance (cocaine) of one gram or more, but less than four grams;

possession of a controlled substance (psilocin) of 400 grams or more; and

possession with intent to deliver a controlled substance (hydrocodone) of twenty-

eight grams or more, but less than 200 grams.

      Less than a year later, on September 27, 2010, Rivas was detained for

new drug offenses. The State petitioned to proceed to adjudication, alleging that

Rivas had violated the terms and conditions of his community supervision by

intentionally or knowingly possessing with intent to deliver two controlled

substances: 400 grams or more of psilocin and four grams or more but less than

400 grams of tetrahydrocannabinol.      Rivas pleaded not true to the State‘s

allegations.

      At the hearing on the State‘s motion, Officer J.C. Williams of the Fort

Worth Police Department narcotics unit testified that on September 27, 2010, he

had applied for a search warrant for 14605 Chimney Meadow #226, Fort Worth.

While Officer Williams was obtaining the warrant, several other officers in the

narcotics unit set up surveillance of 14605 Chimney Meadow.

      In his affidavit supporting the application for a search warrant to search

Rivas‘s apartment for marijuana and mushrooms, Officer Williams stated that on

or around September 27, 2010—the same day that the warrant was issued and


                                        3
executed—a white male known as ―Jerry‖—―about 6‘0‖, 300 lbs, approximately

45-50 years old, and known as ‗Gerardo Rivas‘‖—was unlawfully possessing

mushrooms and marijuana at 14605 Chimney Meadow Street, in the City of Fort

Worth, Tarrant County, State of Texas, at the Centre Oaks Apartments, in

apartment #226. In his affidavit, Officer Williams described the target building

and further stated, in pertinent part, the following facts and circumstances

supporting his application as:

   2. That on or about the 27th day of September, 2010, your affiant, along
      with other Officers of the Fort Worth Narcotic Unit continued an
      investigation of illegal mushrooms containing psilocybin sales from a
      subject identified as Andrew Munchrath W/M 2/15/92.

   3. That on the 27th day of September, 2010, your affiant and Officer
      Vanwey #3557 were acting in undercover capacity, driving an
      unmarked car. Officer Vanwey and your affiant had previously
      negotiated to buy 2½ lbs of mushrooms from Munchrath in exchange
      for $5,000.00 of US Currency during a previous encounter. At
      approximately 1400 hours, Munchrath called your affiant and Officer
      Vanwey and told us that he had the 2½ lbs of mushrooms and to
      meet him at 3861 S Cooper St at the AMC Theatre parking lot to buy
      them. We pulled up to this location and met with Munchrath. As
      Officer Vanwey met with Munchrath, he pulled out two plastic
      baggies containing mushrooms, which by smell and look are
      believed to contain psilocybin, in order to sell them to Officer
      Vanwey. As he did, Officer Vanwey gave the pre-determined arrest
      signal. We observed the arrest procedure and positively identified
      Narcotics Officers arresting Munchrath, and that he was the same
      person that sold us the mushrooms that are believed to contain
      psilocybin. Munchrath was arrested for Del C/S PG1 >400 GM.

   4. That after Munchrath was arrested, Officer White read Munchrath his
      Miranda Rights and began to interview him. During the interview,
      Munchrath told Officer White that he picked up the 2½ lbs of
      mushrooms from a W/M named Jerry while Munchrath was at work.
      This information was also confirmed by your affiant during the


                                       4
      previously mentioned undercover operation. Munchrath told Officer
      White that Jerry lived at the Centre Oaks Apartments. Munchrath
      said that approximately 3-4 weeks ago, Munchrath observed a large
      amount of mushrooms and marijuana, and cocaine in Jerry‘s
      apartment. Munchrath said that when picking up the mushrooms
      from Jerry for this deal, Jerry told him that he had 8 lbs of
      mushrooms and 1 lb of marijuana at his apartment right now, but
      that he was selling the rest to another buyer.

   5. That once this interview was concluded, Officer Christensen #3523
      drove Munchrath by this apartment complex.          While at this
      apartment complex, Munchrath pointed out and showed Officers the
      exact apartment complex and apartment residence that Jerry lives
      in, which was apartment #226 at 14605 Chimney Meadow St. at the
      Centre Oaks Apartment.

   6. That on the 27th day of September 2010, Officer HD Cussnick
      #2587, arrived with his NNDDA certified K-9 partner Kelev. Kelev
      conducted an open air sniff on the front door and alerted to the
      presence of narcotic odors from the residence.

      The officers had a physical description of Jerry and of his vehicle, a light or

white-colored Lexus.    After Officer Williams returned with the warrant, saw a

white Lexus arrive at the apartment complex, and saw a white male—Rivas—

who matched Jerry‘s physical description exit the vehicle and walk up to the

target apartment, police officers detained Rivas and informed him that they had a

search warrant for his apartment.

      At the revocation hearing, Rivas objected to evidence of the search of the

property, arguing that the search warrant was wholly lacking in probable cause.

The trial court carried the motion and continued with the hearing.

      Officer Williams then testified about his search of Rivas‘s one-bedroom

apartment, where police discovered a bag of Xanax, checks and bank


                                         5
documents bearing Rivas‘s name and the apartment‘s address, several bags of

mushrooms, around $6,000 in cash, several glass jars containing what the police

believed to be marijuana, and some bags containing what they believed to be

other drugs. Fort Worth Crime Lab forensic scientist Yin Zhang testified that she

performed the analysis on the items recovered from Rivas‘s apartment,

identifying 2,555.015 grams of mushrooms containing psilocin in one bag and

561.06 grams of mushrooms containing psilocin in another, and 9.12 grams of

marijuana.

      Officer Steve Smith, another member of the narcotics unit, testified that he

assisted in executing the search warrant after assisting in surveillance of Rivas‘s

apartment prior to the warrant‘s arrival.   Officer Smith interviewed Rivas in a

patrol car after giving him his Miranda warnings.      The interview was audio-

recorded, and Officer Smith said that Rivas indicated that he understood his

rights. Officer Smith stated that he did not make any threats or promises to

Rivas to obtain his statement. After Officer Smith testified that Rivas told him

that police would find marijuana and mushrooms in his apartment—specifically,

in a closet in his bedroom—Rivas objected, arguing that his statement was

involuntary and that promises had been made to him to obtain his statement.

      The trial court ultimately denied Rivas‘s motion to suppress, found the

State‘s allegations true, adjudicated Rivas guilty in each of the cases, and

assessed twelve years‘ confinement in each, to be served concurrently. These

appeals followed.


                                        6
                                     III. Suppression

      In his first point, Rivas complains that the trial court erred by denying his

motion to suppress because the search warrant did not state probable cause in

that the affidavit did not allege that the informant was credible and reliable and

the police did not corroborate the informant‘s information and the facts contained

in the affidavit were stale. In his second point, Rivas asserts that the warrant

was a general warrant.

A. Warrant

      1. Standard of Review

      While we normally review a trial court‘s ruling on a motion to suppress by

using a bifurcated standard of review, under which we give almost total

deference to the historical facts found by the trial court and review de novo the

trial court‘s application of the law, when the trial court is determining probable

cause to support the issuance of a search warrant, there are no credibility

determinations. State v. McLain, 337 S.W.3d 268, 271 (Tex. Crim. App. 2011).

Instead, the trial court is constrained to the four corners of the affidavit. Id. (citing

Hankins v. State, 132 S.W.3d 380, 388 (Tex. Crim. App.), cert. denied, 543 U.S.
944 (2004)).     Accordingly, when reviewing a magistrate‘s probable cause

determination, we apply the deferential standard of review articulated by the

United States Supreme Court in Illinois v. Gates, 462 U.S. 213, 103 S. Ct. 2317

(1983).   Swearingen v. State, 143 S.W.3d 808, 811 (Tex. Crim. App. 2004).

Under that standard, we uphold the probable cause determination ―so long as the


                                           7
magistrate had a ‗substantial basis for . . . conclud[ing]‘ that a search would

uncover evidence of wrongdoing.‖ Gates, 462 U.S. at 236, 103 S. Ct. at 2331

(quoting Jones v. United States, 362 U.S. 257, 271, 80 S. Ct. 725, 736 (1960),

overruled on other grounds by United States v. Salvucci, 448 U.S. 83, 100 S. Ct.
2547 (1980)); see Swearingen, 143 S.W.3d at 811; see also McLain, 337 S.W.3d

at 271; Flores v. State, 319 S.W.3d 697, 702 (Tex. Crim. App. 2010).

      Further, we may not analyze the affidavit in a hyper-technical manner;

rather, we must interpret the affidavit ―in a commonsensical and realistic manner,

recognizing that the magistrate may draw reasonable inferences. When in doubt,

we defer to all reasonable inferences that the magistrate could have made.‖

McClain, 337 S.W.3d at 271. Probable cause exists when, under the totality of

the circumstances, there is a fair probability that contraband or evidence of a

crime will be found at the specified location, and the facts stated in a search

affidavit ―must be so closely related to the time of the issuance of the warrant that

a finding of probable cause is justified.‖ Id. at 272. ―The focus is not on what

other facts could or should have been included in the affidavit; the focus is on the

combined logical force of facts that are in the affidavit.‖ State v. Duarte, No. PD-

1511-11, 2012 WL 3965824, at *4 (Tex. Crim. App. Sept. 12, 2012).

      2. Analysis

      During the hearing, Rivas went paragraph by paragraph through the

affidavit before making the following critique of the sixth paragraph, which

pertains to the K-9 officer‘s alert:


                                         8
             They tried to corroborate it with something called NNDDA.
      The courts have said that the use of acronyms or whatever that is
      should be frowned upon because I bet you that a detached, neutral
      magistrate, like some of the people here in this courthouse, would
      not know what NNDDA means. But it is NNDDA, certified canine
      partner; whatever that is. And then it said he did an open air sniff at
      the front door and alerted to the presence of narcotics odors from
      the residence.

             There can be legal narcotics. Anything that puts you to sleep
      is kind of what a narcotic is. It‘s not—it doesn‘t allege it‘s an illegal
      narcotic. It says, it‘s coming from the residence, but I‘m sure the dog
      alerted on the front door, which might suggest it has been outside of
      the house.

Rivas then stated his argument as follows:

              So the 4th Amendment objection that I have and Article 1,
      Section 9 of the State’s Constitution objection is that—that is,
      number one, it’s arguably stale. There‘s no basis for the information
      from Munchrath except to say that he had been there. But then
      under Spinelli, there’s no credibility for Munchrath. He‘s a criminal.
      He‘s the guy that‘s selling the dope on the streets and he‘s trying to
      flip the attention away from him to somebody else. So I don‘t think
      he‘s credible in that sense, Your Honor.

              So they very easily could have written this a little bit more
      craftily. Or maybe they did write it very craftily, it‘s hard to say, but
      they didn’t do anything to corroborate Jerry. They didn‘t put
      anything in here that Jerry drove a white Lexus, that Jerry worked at
      the health food store in Dallas. Nothing to say about anything that
      they found out about Jerry, so there’s no credibility to the field
      informant, Your Honor.

           For those reasons, I think the warrant wholly fails; is not
      supported by probable cause, Your Honor.

[Emphasis added.] In his reply to the State‘s response at the hearing, Rivas

again concluded with ―[I]t‘s our position that under Aguilar and Spinelli and




                                         9
Gates, Illinois, that there‘s no credibility and that the conclusions they make are

without corroboration.‖

      Probable cause to support the issuance of a search warrant exists when

the facts submitted to the magistrate are sufficient to justify a conclusion that the

object of the search is probably on the premises to be searched at the time the

warrant is issued. Romo v. State, 315 S.W.3d 565, 573 (Tex. App.—Fort Worth

2010, pet. ref‘d). An alert by a drug-detection dog outside a person‘s residence

is sufficient to provide probable cause for a warrant to search the site. Id. at

573–74; see also Rodriguez v. State, 106 S.W.3d 224, 229 (Tex. App.—Houston

[1st Dist.] 2003, pet. ref‘d) (stating that ―[w]hen a trained and certified narcotics

dog alerts an officer to apparent evidence or contraband, probable cause exists‖

to obtain a search warrant), cert. denied, 540 U.S. 1189 (2004).

      The affidavit in support of the warrant, in addition to the information

describing the apartment, stated that an officer ―arrived with his NNDDA certified

K-9 partner Kelev.    Kelev conducted an open air sniff on the front door and

alerted to the presence of narcotic odors from the residence.‖ To accord the

magistrate appropriate deference and to allow for any reasonably available

inferences, we conclude that the magistrate had a substantial basis for

concluding that the search would uncover contraband.           Notwithstanding the

additional information provided to the police by Munchrath, it was not

unreasonable for the magistrate to conclude that a ―K-9‖ who conducted an

―open air sniff‖ was trained to detect the smell of narcotics and that, from the K-


                                         10
9‘s ―alert,‖ the dog had experience with the odor-causing agent, even if the

magistrate did not know that ―NNDDA‖ is an acronym for National Narcotic

Detector Dog Association. See Skaggs v. State, No. 11-10-00273-CR, 2012 WL
4849136, at *3 (Tex. App.—Eastland Oct. 11, 2012, no pet. h.) (mem. op., not

designated for publication) (concluding that the magistrate could reasonably infer

that the K-9 was trained to detect the smell of narcotics and had experience with

the odor-causing agent based on statement in the affidavit that ―Brown County

Sheriff‘s Deputy James Stroope with his K-9 Izzy conducted an open air sniff of

the outside of the travel trailer. K-9 Izzy made positive alerts at the southeast

entrance door to the travel trailer.‖); see also $43,774.00 U.S. Currency v. State,

266 S.W.3d 178, 185 (Tex. App.—Texarkana 2008, pet. denied) (reciting that

dog who alerted to the odor of contraband was certified by the National Narcotic

Detector Dog Association); Elersic v. State, No. 06-98-00208-CR, 1999 WL
486011, at *11 (Tex. App.—Texarkana July 13, 1999, pet. ref‘d) (op. on reh‘g)

(not designated for publication) (same); Leslie A. Lunney, Has the Fourth

Amendment Gone to the Dogs?:          Unreasonable Expansion of Canine Sniff

Doctrine to Include Sniffs of the Home, 88 Or. L. Rev. 829, 835–36 (2009)

(―[P]rivate vendors such as the U.S. Police Canine Association (USPCA), the

National Narcotic Detector Dog Association (NNDDA), and the American

Working Dog Association (AWDA) offer training classes for canine handlers, as

well as certification of drug-detection dogs, based on each association‘s own




                                        11
internally generated certification standards.‖). Kelev‘s alert provided sufficient

probable cause to support the affidavit.2 See Romo, 315 S.W.3d at 573–74.

      Further, although Rivas argues that the facts stated in the affidavit were

stale, Kelev alerted to Rivas‘s front door on the same day that the warrant was

obtained and executed. See McKissick v. State, 209 S.W.3d 205, 214 (Tex.

App.—Houston [1st Dist.] 2006, pet. ref‘d) (stating that the facts set out in an

affidavit supporting a warrant must not have become stale when the search

warrant issues). Because this fact was not stale and was sufficient to support

probable cause to issue the warrant, we overrule Rivas‘s first point without

needing to reach his complaints about the informant‘s credibility or about any

additional corroboration. See Tex. R. App. P. 47.1.

      And although Rivas complains in his second point that the search warrant

was a ―general warrant‖ prohibited by the federal and state constitutions, the

State has pointed out that Rivas did not raise this complaint in the trial court, and

the record bears this out. To preserve a complaint for our review, a party must

      2
        In his appellate brief, Rivas now argues that the paragraph of the affidavit
involving the drug dog sniff is broad, vague, and does not establish K-9 partner
Kelev‘s credibility. He further argues that the fact that Kelev was a dog ―must be
a reasonable inference the magistrate had to draw,‖ and that there is no
indication of the skills, if any, that Kelev was certified for. And he argues that the
affidavit failed to inform the magistrate of what NNDDA stands for, what it
certifies, what front door was sniffed, or whether the alert was to the presence of
illegal narcotics. However, these were not the ultimate bases for his objection at
the hearing, and based on the four corners of the affidavit, the magistrate could
have drawn these reasonable inferences based on the combined logical force of
facts set out in the affidavit. See Duarte, 2012 WL 3965824, at *4; McLain, 337
S.W.3d at 271–72.


                                         12
have presented to the trial court a timely request, objection, or motion that states

the specific grounds for the desired ruling if they are not apparent from the

context of the request, objection, or motion. Tex. R. App. P. 33.1(a)(1); Lovill v.

State, 319 S.W.3d 687, 691–92 (Tex. Crim. App. 2009).           A reviewing court

should not address the merits of an issue that has not been preserved for appeal.

Wilson v. State, 311 S.W.3d 452, 473 (Tex. Crim. App. 2010) (op. on reh‘g).

Because Rivas has not preserved this complaint for our review, we overrule his

second point.3

B. Statement

      In his third point, Rivas argues that his recorded statement, State‘s Exhibit

19, was not voluntary because it was intentionally induced by promises made by

the interviewing officer. However, although Rivas complains that his statement

was involuntary, Rivas did not initially object when the officer who took his

statement testified at the hearing that Rivas had told him that the police would

      3
        Further, although Rivas essentially asserts that the warrant and
supporting affidavit constitute an improper ―cut and paste‖ job containing
surplusage in some parts and a lack of detail in other parts, it still contained a
particularized description of the exact location of the place to be searched and
the objects and person to be seized in connection with the search, as required by
the Fourth Amendment. See Andresen v. Maryland, 427 U.S. 463, 480, 96 S. Ct.
2737, 2748 (1976); see also Gonzales v. State, 577 S.W.2d 226, 228 (Tex. Crim.
App.). cert. denied, 444 U.S. 853 (1979). And Rivas does not point us to specific
evidence seized pursuant to an improper general description and offered into
evidence. See Rodgers v. State, 162 S.W.3d 698, 709–10 (Tex. App.—
Texarkana 2005) (stating that an appellant, when alleging that a general warrant
was issued, must point to specific evidence seized pursuant to the complained-of
paragraph and offered into evidence in order to preserve his claim for review),
aff’d, 205 S.W.3d 525 (Tex. Crim. App. 2006).


                                        13
find marijuana and mushrooms in the closet of his bedroom. See Tex. R. App. P.

33.1(a)(1); Lovill, 319 S.W.3d at 691–92.

      Further, the other evidence presented at the hearing—particularly Officer

Williams‘s testimony about recovering the drugs and bank documents bearing

Rivas‘s name and the apartment‘s address from the one-bedroom apartment—

was sufficient even without the recorded statement, under the preponderance

standard applicable to revocation proceedings, to support the trial court‘s finding

that Rivas had violated the terms and conditions of his deferred adjudication

community supervision by intentionally or knowingly possessing the quantities of

marijuana and mushrooms alleged in the State‘s petition to revoke. See Cherry

v. State, 215 S.W.3d 917, 919 (Tex. App.—Fort Worth 2007, pet. ref‘d). Thus,

even if Rivas had timely objected to the officer‘s initial testimony, we would not

need to reach the trial court‘s denial of Rivas‘s objection to the recorded

statement because the error, if any, was ultimately harmless. See Tex. R. App.

44.2, 47.1. We overrule Rivas‘s third point.




                                        14
                                  IV. Conclusion

      Having overruled Rivas‘s three points, we affirm the trial court‘s judgment.



                                                   BOB MCCOY
                                                   JUSTICE

PANEL: GARDNER, MCCOY, and MEIER, JJ.

GARDNER. J., concurs without opinion.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 15, 2012




                                        15